FILED
                              NOT FOR PUBLICATION                            OCT 20 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOHN LEO SANTOS UMALE; et al.,                    No. 11-74016

               Petitioners,                       Agency Nos. A078-113-295
                                                              A043-973-548
  v.                                                          A078-113-296
                                                              A078-113-297
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                        MEMORANDUM*


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       John Leo Santos Umale and his family, natives and citizens of the

Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s (“IJ”) decision denying




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review for substantial evidence factual findings. Madrigal v. Holder,

716 F.3d 499, 503 (9th Cir. 2013). We grant the petition for review and remand.

      In denying petitioners’ asylum and withholding of removal claims, the

agency found petitioners failed to establish a nexus to a protected ground. When

the IJ and BIA issued their decisions in this case they did not have the benefit of

this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013)

(en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v.

Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in Matter of

M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N.

Dec. 208 (BIA 2014). Thus, we remand petitioners’ asylum and withholding of

removal claims to determine the impact, if any, of these decisions. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of this remand, we do

not reach petitioners’ remaining challenge to the agency’s denial of their asylum

and withholding of removal claims at this time.

      Finally, in denying Umale’s CAT claim, the IJ erred in finding the

petitioners expressed fear of violence but not fear of torture, where petitioners

presented evidence they fear a powerful and corrupt public official will kill them if

                                           2                                    11-74016
they return to the Philippines. See He v. Ashcroft, 328 F.3d 593, 600 (9th Cir.

2003) (rejecting agency’s finding where it is not supported by the record). Further,

the IJ erred in rejecting Umale’s CAT claim on the ground that there is no evidence

in the country report that the Philippine government condones torture. See

Madrigal, 716 F.3d at 509-10 (“[A]n applicant for CAT relief need not show that

the entire foreign government would consent to or acquiesce in his torture. He

need show only that ‘a public official’ would so acquiesce.”). Apart from these

findings, it is unclear why the BIA denied Umale’s CAT claim. See Movsisian v.

Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005) (BIA must provide a reasoned

explanation for its actions). Thus, we remand Umale’s CAT claim for further

proceedings consistent with this disposition. See Ventura, 537 U.S. at 16-18.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          3                                     11-74016